Citation Nr: 1011349	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the claim of entitlement to service 
connection for posttraumatic stress disorder in February 
2008.  While the case was in remand status, in 2009, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons, the veteran had filed a claim for 
service connection for posttraumatic stress disorder.  While 
Mr. Clemons also had been diagnosed with other psychiatric 
disabilities, VA considered only the claim of entitlement to 
service connection for posttraumatic stress disorder without 
considering entitlement to service connection for any other 
diagnosed psychiatric disorder.  The Court determined that a 
claim of entitlement to service connection for a psychiatric 
disorder included any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  The 
Court determined that VA had committed error in considering 
only the claim for entitlement to service connection for 
posttraumatic stress disorder.

In the case at hand, the Veteran filed a claim for service 
connection for posttraumatic stress disorder.  He has, 
however, also been diagnosed with depressive disorder and 
anxiety.  See, e.g. VA outpatient treatment records from 
2008.  VA has adjudicated only the claim of entitlement to 
service connection for posttraumatic stress disorder.  In 
light of Clemons, VA must adjudicate that part of the claim 
involving other diagnosed psychiatric disorders.

Additionally, in the February 2008 remand, the Board stated 
the following:

The [V]eteran also returned a VA PTSD 
Stressor Questionnaire stating that he was 
part of the 19th Quartermaster Company 
stationed in Vietnam between approximately 
April 1965 and April 1966.  The [V]eteran 
stated that sometime around Christmas 1965 
or New Years 1966, his unit came under 
mortar fire while driving trucks to Cam Ranh 
Bay.  The [V]eteran alleges that two friends 
who were in the truck in front of him were 
killed and their bodies were taken away by 
medics who arrived after the attack.

Unfortunately, despite the intent to direct further 
development, the Board did not specifically include a 
numbered instruction to that effect in the remand.  As such, 
the AMC/RO conducted no development.  Given the information 
provided by the Veteran, however, the Board finds that the 
duty to assist requires that VA conduct further development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the JSRRC to 
attempt to verify the Veteran's assertion 
that members of the 19th Quartermaster 
Company were exposed to incoming fire at 
times between December 1965 and January 
1966, particularly when driving to Cam 
Ranh Bay, and that at least two deaths 
occurred during this term.  In other 
documents there is evidence that the 
appellant may have been at Qui Nhon, and 
he may be arguing that the attacks on the 
19th Quartermaster Company occurred at Qui 
Nhon.  All appropriate follow-up 
development must be conducted.

2.  The RO/AMC may conduct any additional 
development it deems is warranted as a 
result of the recharacterization of the 
claim, to include other psychiatric 
disorders.

3.  Thereafter, the RO/AMC must adjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include posttraumatic stress 
disorder.  The question whether service 
connection is warranted for a depressive 
disorder and anxiety must be adjudicated.  
If the benefit sought on appeal remains 
adverse to the appellant, he and his 
representative, if any, should be provided 
a supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

As this is the second time the claim is remanded, it must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

